Wright, J.,
delivered the opinion of the court:
The act of Congress approved March 3, 1901, confers full jurisdiction upon this court to hear, ascertain, and report to Congress what members of the Sisseton and Wahpeton bands of Dakota or Sioux Indians remained loyal to the Government* of the United States and were not, directly or indirectly, concerned in the depredations of certain bands of Sioux Indians named in the act of Congress approved February 16, 1863, entitled “An act for the relief of persons for damages sustained by reason of depredations and injuries by certain bands of Sioux Indians,” and other acts upon the subject.
No questions of law are involved in the consideration of the case except the interpretation to be given to the act by which jurisdiction is conferred upon this court to hear the case and report to Congress.
The insistence of the defendant is that the court is required by the law in question to ascertain by name the Indians that *175were loyal to the Government during the outbreak of 1862 and 1863. On the other hand, the claimants contend, as stated in the argument of counsel, that it is impossible that they could prove or the court could ascertain by name the members of the bands who preserved their loyalty. Bjr the petition and the theory upon which the case was tried the court has not been moved to find the individual names of the members of the bands who may have been loyal, and as a consequence such a finding was and is an impossibility under the petition and evidence as submitted to the court. It is insisted by claimants, however, that the true meaning of the act is that the court should find the proportion of the members of the bands which was loyal to the Government. If it were possible for us to make this finding as requested, that possibility would demonstrate that the individuals who were loyal, if there were any, could be identified. While it might be impracticable to find the names of all such persons, still to find the proportion they would bear to the whole number constituting the respective bands, the evidence should be sufficient to indicate individual persons, in order that they might be counted, to ascertain the proportionate number of the loyal persons. The probative quality of the evidence does not enable us to do this, and therefore such proportion does not appear. If the state of the proof renders it impossible to identify loyal members from others, as it does, and we should by any means still find a certain proportion existing as loyal, the distribution of the annuities that would be due would be incapable of accomplishment to the loyal persons, who alone are entitled, for the want of identification, and the consequence would be that such distribution would remain unaccomplished, or it would be made alike to the loyal and disloyal — a consummation never intended by Congress. It not having been made to appear who the individual members were who remained loyal, and nothing appearing to identify them, no finding to specify them could be made upon either theory, that of the Government or of the claimants.
A careful analysis of the whole evidence of the case, however, compels us to say'that all of the responsible members of the bands in question at some time during the perpetration of *176the outrages in one way or another aided, abetted, assisted, or encouraged therein, or in some of them, if they did not actually participate therein.
Wo are confirmed in this conclusion by the letter of General Sible}7, then commanding the United States forces operating against the Indians in question, written to the Secretary of the Interior December 19, 1862, while the facts were fresh in his mind, in which he said, inter alia:
“In reply to your inquiry whether Wahpetons and Sisse-tons have been involved with the other bands in the late murder and massacres, I beg leave to state that both should be held responsible for participation. The former were to a great extent equally guilty with the lower bands, and the Sissetons, with some of the Cut Head and Ejrauktona Sioux, made the attacks on Fort Abercrombie and committed murders and depredations in that quarter.”
Whether such aiding, abetting, assisting, or encouraging was voluntary, or induced by coercion or threats by those who actively organized and carried on the hostilities, it may be immaterial to inquire, for the same reason that identification of individuals does not appear. The belief is well founded, however, that at certain periods of these hostilities certain headmen at times appeared friendly and at other times hostile, and this variety of conditions and change of minds can not be reasonably accounted for save by the influence of association among the Indians with each other; and whether such changes were from a feeling of friendliness toward one another or from fear is a fact very difficult to ascertain, but it is safe to believe from both these causes that all the responsible members of the bands adhered to the enemies and destroyers of the civilized people in their midst and surrounding them, thereb}7 encouraging the purpose and intention of the instigators of the outrages to reduce the community to a state of barbarism. The effect of these outrages perpetrated by the Indians during the period of time in question was, with few exceptions, the obliteration of the white people of that locality of Minnesota, and included in its awful accomplishment the crimes of brutal murder of men, women, and children, and the rape of young females by use of the most cruel and barbarous force conceivable to a bestial imagination, too horrible to describe.